Matter of Nicholas L. v Erica M. (2020 NY Slip Op 02208)





Matter of Nicholas L. v Erica M.


2020 NY Slip Op 02208


Decided on April 9, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 9, 2020

526807

[*1]In the Matter of Nicholas L., Appellant,
vErica M., Respondent. (And Another Related Proceeding.)

Calendar Date: February 13, 2020

Before: Garry, P.J., Lynch, Mulvey and Aarons, JJ.


Dana L. Salazar, East Greenbush, for appellant.
Coops DiPaola Silverman, PLLC, Albany (Joseph R. Williams of counsel), for respondent.
Alexander W. Bloomstein, Hillsdale, attorney for the children.

Aarons, J.
Appeal from an order of the Family Court of Greene County (Tailleur, J.), entered April 30, 2018, which, in two proceedings pursuant to Family Ct Act article 6, granted respondent's motion to dismiss the petitions.
Petitioner (hereinafter the father) and respondent (hereinafter the mother) are the unmarried parents of twins (born in 2008). In 2017, the father commenced this proceeding seeking to modify a prior order of custody. The mother moved to dismiss the petition on the basis that Family Court lacked jurisdiction. In an April 2018 order, the court granted the mother's motion. The father appeals.
Even if we agreed with the father that Family Court had jurisdiction over this matter, we have been advised that, since the issuance of the April 2018 order, the father's parental rights have been terminated and the children have been adopted by the mother's husband. In view of this, the father's appeal from the April 2018 order is moot (see Matter of Sade J. v Schenectady County Dept. of Social Servs., 172 AD3d 1831, 1832 [2019]; Matter of Gricel R. v Felix R., 163 AD3d 824, 824-825 [2018]). We also find that the exception to the mootness doctrine does not apply (see Matter of Karlee JJ. [Jessica JJ.], 105 AD3d 1304, 1305 [2013]).
Garry, P.J., Lynch and Mulvey, JJ., concur.
ORDERED that the appeal is dismissed, as moot, without costs.